Citation Nr: 1524825	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-28 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 5, 2011 for the award of a total disability rating on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  



FINDINGS OF FACT

1.  On May 16, 2011, VA received an informal claim for a total disability rating from the Veteran.

2.  The evidence of record demonstrates that the Veteran was made unemployable as a result of a service-connected disability more than one year prior to VA's receipt of his informal claim for a total disability rating.


CONCLUSION OF LAW

An effective date of no earlier than May 16, 2011 is warranted for an award of TDIU.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.104, 3.151, 3.155, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  The duty to notify was met by way of a letter sent to him in January 2012.  

As to VA's duty to assist, the Board notes that all available pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2014). An examination or medical opinion is not required, because the issue does not turn on any medical question.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 (2014), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his earlier effective date claim.

II.  Earlier Effective Date

The Veteran seeks an effective date earlier than October 5, 2011 for the award of TDIU.  He argues that he is entitled to an effective date of July 31, 2009, as this is the date he became unable to work as a result of his service-connected posttraumatic stress disorder (PTSD) symptoms.  See August 2012 Notice of Disagreement.

Factual Background

By way of background, the Veteran was granted service connection for PTSD in a March 2009 rating decision.  He submitted a timely notice of disagreement as to the initial 10 percent rating assigned.  After the issuance of a statement of case, he perfected his appeal to the Board.  

In April 2011, the Board issued a decision granting him an initial rating of 30 percent for his service-connected PTSD.  The evidence of record at that time showed that the Veteran was employed, and as such, the Board found that the issue of TDIU was not raised by the record.  

The Veteran submitted a motion for reconsideration, which was received by the Board on May 16, 2011.  In his motion, he quoted the Board's finding that TDIU was not raised by the record, and stated that he was receiving social security disability benefits because of his PTSD condition.  He also provided a letter from the Social Security Administration showing that he was in receipt of disability benefits.  This information was not previously of record.  In his motion, he requested that VA consider this information in connection with his claim.  

The Veteran's motion for reconsideration was denied in June 2011, and the Veteran was notified of this decision.  He did not appeal either the April 2011 Board decision or the June 2011 denial of his motion for reconsideration.  As such, these decisions became final.  See 38 U.S.C.A. § 7104; see also 38 C.F.R. § 20.1100 (2014).  

Legal Analysis

Claims of TDIU are considered a claim for an increased rating, and as such, the law governing the effective date for a claim for increased compensation applies.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2).  Where the increase in disability occurs more than one year prior to the date of claim, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); see also 38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); Swain v. McDonald, 27 Vet. App. 219, 224 (2015)(holding that the effective date for an increased rating is predicated on when the increase in the disability can be ascertained).
  
For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In applying these principles to this case, the Board concludes that an effective date of May 16, 2011, but no earlier, for the grant of TDIU is warranted because an informal claim for TDIU was received by VA on that date, and the facts show that the Veteran became unemployable more than one year before his claim was received.  
  
First, the Board finds that the motion for reconsideration received May 16, 2011 constitutes an informal claim.  With respect to all pro se pleadings, VA is required to give a sympathetic reading to a veteran's filings by determining all potential claims raised by the evidence.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson, 251 F.3d at 1384.  Here, by quoting the Board's finding with regard to TDIU, providing new evidence that he was unemployable as a result of his PTSD and asking that this new information be considered, the Veteran clearly indicated his intent to apply for TDIU.  It was not necessary for him to make a specific request for that benefit, and to hold otherwise would disregard VA's duty to apply a sympathetic review of his pleading.  Thus, his motion is properly considered an informal claim for TDIU.  See Brokowski, 23 Vet. App. at 84.

In light of the above, the Board further finds that the appropriate effective date for the Veteran's award of TDIU is May 16, 2011, the date his informal claim for TDIU was received by VA.  In making this determination, the Board has considered the Veteran's contention that he is entitled to an effective date of July 31, 2009, the date he became unable to work as a result of his PTSD symptoms.  However, an earlier effective is not warranted based on these facts because the claim for an increase was not received within one year from the date the increase in his PTSD disability occurred.  See 38 U.S.C.A. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2); Gaston, 605 F.3d at 980.  Although the evidence of record shows that the Veteran's PTSD symptoms increased and caused him to stop working on July 31, 2009, he did not submit evidence of this fact or otherwise assert a claim for a total disability rating until he submitted his motion for reconsideration.  Because his claim for a total disability rating was not received within one year of the earliest date as of which it is factually ascertainable that an increase in his PTSD disability had occurred, the Veteran is not entitled to an effective date earlier than his date of claim.  See 38 C.F.R. § 3.400(o)(2); see also Gaston, 605 F.3d at 980; Swain, 27 Vet. App. at 224.  

Moreover, the Board notes that because the new evidence submitted by the Veteran concerning his unemployability was received after the Board's April 2011 decision, that evidence could not be considered in connection with his earlier appeal as to the initial disability rating assigned for his PTSD.  See 38 C.F.R. § 3.156(b)(stating that new and material evidence received prior to an appellate decision will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period(emphasis added)).  As such, this evidence could only be viewed in connection with a pending claim that had not been finally adjudicated, or a newly submitted claim.  See id; see also 38 U.S.C.A. § 7104.  Consequently, an effective date earlier than May 16, 2011 for the award of TDIU is not warranted.


ORDER

An effective date of May 16, 2011 for the award of TDIU is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


